DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beisele et al. (US 6,764,616 B1) in view of Imai et al. (JP 06-025512 A, machine translation in English used for citation) and Albert et al. (DE 102010015398 A1, machine translation in English used for citation).
Regarding claim 1, Beisele teaches the use of a composition as electrical insulating material (9:5-6) and as electrical insulating compounds (8:66-9:4), wherein the composition comprises an epoxy resin (1:51-53) and an initiator system for the cationic polymerization of the epoxy resin (7:3-7) comprising quaternary ammonium salts that do not contain nucleophilic anions (7:8-12) and a thermal free-radical former (7:24-25), wherein the quaternary ammonium salts is salts of aromatic-heterocyclic nitrogen bases with BF4-, PF6-, SbF6-, and SbF5(OH)- (7:17-21), wherein the thermal free-radical formers are 1,1,2,2-tetraphenyl-1,2-ethanediol (7:32-31), wherein the amount of cationic initiator in the cationically curable epoxy resin is from 0.05 to 30% by weight, based on the amount of cationically polymerizable epoxy resin (7:38-41), wherein the epoxy resin is optionally a cycloaliphatic epoxy resin (2:65-66), wherein the composition optionally further comprises fillers that are SiO2, semi-metal nitride, or semi-metal carbide (7:50-59), wherein the composition is produced using known mixing apparatus (8:6-8), wherein the composition is cured by heating the composition to temperatures of from 60° C to 200° C (8:12-14), wherein a pin insulator is produced from the composition by a pressure gelation process (10:31-40), which reads on a method for insulating electrical components comprising the steps (i) applying a curable composition to one or more electrical components, and (ii) curing the curable composition at a temperature greater than 60° C, wherein the curable composition comprises (a) 77-99.95% by weight, based on the total amount of components (a)+(b)+(c)+(d), of a cationically polymerizable epoxy resin that is optionally a cationically polymerizable cycloaliphatic epoxy resin, (b) an initiator for the cationic polymerization, wherein component (b) is a mixture comprising (b1) a quaternary ammonium salt with an aromatic heterocyclic cation having one nitrogen atom and a non-nucleophilic anion selected from BF4-, PF6-, SbF6-, and SbF5OH-, and (b2) a 1,2-ethanediol substituted by four aromatic radicals.
Beisele does not teach wherein the curable composition further comprises (c) a microparticle filler comprising (i) at least one amorphous silica that has been surface treated with a chlorosilane, and wherein the curable composition further comprises (d) a silica nanoparticle. However, Imai teaches a spherical amorphous silica powder having an average particle size of 3 μm and an average particle size of primary particles of 12 nm, and about 70% of silanol groups on the surface treated with dimethyldichlorosilane [0015], wherein the silica powder is present in an insulating resin paste [Abstract, 0015] further comprising a diglycidyl ether [0015]. Beisele and Imai are analogous art because both references are in the same field of endeavor of using a curable composition comprising an epoxy resin for insulation. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Imai’s spherical amorphous silica powder having an average particle size of 3 μm and an average particle size of primary particles of 12 nm, and about 70% of silanol groups on the surface treated with dimethyldichlorosilane to modify Beisele’s composition, which would read on wherein the curable composition further comprises (c) a microparticle filler comprising (i) at least one amorphous silica that has been surface treated with a chlorosilane, and wherein the curable composition further comprises (d) a silica nanoparticle as claimed. One of ordinary skill in the art would have been motivated to do so because Imai teaches that the spherical amorphous silica powder having an average particle size of 3 μm and an average particle size of primary particles of 12 nm, and about 70% of silanol groups on the surface treated with dimethyldichlorosilane [0015], is beneficial for being useful in the presence of a diglycidyl ether [0015] and for being useful in an insulating resin paste [Abstract, 0015], which would have been beneficial for providing reinforcement for Beisele’s composition, which would have been beneficial for modifying mechanical properties of Beisele’s composition, which would have been desirable for Beisele’s composition because Beisele teaches that the composition optionally further comprises fillers that are SiO2 (7:50-59), and teaches using the composition as electrical insulating material (9:5-6) and as electrical insulating compounds (8:66-9:4).
Beisele does not teach wherein the curable composition further comprises (ii) at least one of an angular amorphous silica, an angular aluminum oxide or an angular semi-metal nitride, carbide, or hydroxide. However, Albert teaches a filler powder fraction of microparticles [0007] selected from angular semimetal carbides or hydroxides or angular semimetal oxides that are fused silica or aluminum oxide [0009] that are present in an insulation composite material for electrical insulation further comprising a resin component [0007] that is an epoxy resin [0008]. Beisele and Albert are analogous art because both references are in the same field of endeavor of using a curable composition comprising an epoxy resin for insulation. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Albert’s filler powder fraction of microparticles selected from angular semimetal carbides or hydroxides or angular semimetal oxides that are fused silica or aluminum oxide to modify Beisele’s composition, which would read on wherein the curable composition further comprises (ii) at least one of an angular amorphous silica, an angular aluminum oxide or an angular semi-metal carbide or hydroxide as claimed. One of ordinary skill in the art would have been motivated to do so because Albert teaches a filler powder fraction of microparticles [0007] selected from angular semimetal carbides or hydroxides or angular semimetal oxides that are fused silica or aluminum oxide [0009] are beneficial for being useful in an insulation composite material for electrical insulation further comprising a resin component [0007] that is an epoxy resin [0008], which would have been beneficial for providing reinforcement for Beisele’s composition, which would have been beneficial for modifying mechanical properties of Beisele’s composition, which would have been desirable for Beisele’s composition because Beisele teaches that the composition optionally further comprises fillers that are SiO2, aluminum oxide, metal hydroxide, or semi-metal carbide (7:50-59), and teaches using the composition as electrical insulating material (9:5-6) and as electrical insulating compounds (8:66-9:4).
Beisele does not teach wherein the curable composition further comprises (a) 10-40% by weight, based on the total amount of components (a)+(b)+(c)+(d), of a cationically polymerizable cycloaliphatic epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Beisele’s cycloaliphatic epoxy resin as Beisele’s epoxy resin in Beisele’s composition, and to optimize the amount of Beisele’s cycloaliphatic epoxy resin to be from 10 to 40% by weight, based on the total weight of Beisele’s epoxy resin, Beisele’s initiator system, Imai’s spherical amorphous silica powder, and Albert’s filler powder fraction of microparticles, which would read on wherein the curable composition further comprises (a) 10-40% by weight, based on the total amount of components (a)+(b)+(c)+(d), of a cationically polymerizable cycloaliphatic epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Beisele’s epoxy resin that is suitable for Beisele’s composition because Beisele teaches that preferably the composition comprises as (2:65-66) the epoxy resin (1:51-53) a cycloaliphatic epoxy resin (2:65-66). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of cationic polymerization of Beisele’s epoxy resin when it is cationically polymerized and for optimizing mechanical properties of the Beisele’s composition because Beisele teaches that the amount of cationic initiator in the cationically curable epoxy resin is from 0.05 to 30% by weight, based on the amount of cationically polymerizable epoxy resin (7:38-41), which means that the amount of Beisele’s cycloaliphatic epoxy resin in % by weight, based on the total weight of Beisele’s epoxy resin, Beisele’s initiator system, Imai’s spherical amorphous silica powder, and Albert’s filler powder fraction of microparticles would have affected an extent of cationic polymerization of Beisele’s epoxy resin when it is cationically polymerized and mechanical properties of the Beisele’s composition.
Regarding claim 2, Beisele teaches that the thermal free-radical formers are 1,1,2,2-tetraphenyl-1,2-ethanediol (7:32-31), which reads on wherein the component (b2) is a compound of formula (5) wherein R8, R9, R10, and R11 independently of the other are phenyl that is unsubstituted, and R12 and R13 independently of the other are hydrogen as claimed.
Regarding claim 3, Beisele does not teach wherein the total amount of microparticle filler (c) and nanoparticle filler (d) of the curable composition is 60 to 90% by weight, based on the total amount of components (a), (b), (c), and (d). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total amount of Beisele’s cycloaliphatic epoxy resin and Beisele’s initiator system to be from 10 to 40% by weight, based on the total weight of Beisele’s epoxy resin, Beisele’s initiator system, Imai’s spherical amorphous silica powder, and Albert’s filler powder fraction of microparticles, which would read on wherein the total amount of microparticle filler (c) and nanoparticle filler (d) of the curable composition is 60 to 90% by weight, based on the total amount of components (a), (b), (c), and (d) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of cationic polymerization of Beisele’s epoxy resin when it is cationically polymerized and for optimizing mechanical properties of the Beisele’s composition because Beisele teaches that the amount of cationic initiator in the cationically curable epoxy resin is from 0.05 to 30% by weight, based on the amount of cationically polymerizable epoxy resin (7:38-41), which means that the total amount of Beisele’s cycloaliphatic epoxy resin and Beisele’s initiator system in % by weight, based on the total weight of Beisele’s epoxy resin, Beisele’s initiator system, Imai’s spherical amorphous silica powder, and Albert’s filler powder fraction of microparticles, would have affected an extent of cationic polymerization of Beisele’s epoxy resin when it is cationically polymerized and mechanical properties of the Beisele’s composition.
Regarding claim 4, Beisele does not teach wherein the amount of nanoparticle (d) in the curable composition is 2 to 20% by weight, based on the total amount of components (a), (b), (c), and (d). However, Imai teaches a spherical amorphous silica powder having an average particle size of 3 μm and an average particle size of primary particles of 12 nm, and about 70% of silanol groups on the surface treated with dimethyldichlorosilane [0015], wherein the silica powder is present in an insulating resin paste [Abstract, 0015] further comprising a diglycidyl ether [0015]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Imai’s spherical amorphous silica powder having an average particle size of 3 μm and an average particle size of primary particles of 12 nm, and about 70% of silanol groups on the surface treated with dimethyldichlorosilane to modify Beisele’s composition, and to optimize an amount of Imai’s spherical amorphous silica powder having an average particle size of primary particles of 12 nm to be from 2 to 20% by weight, based on the total weight of Beisele’s epoxy resin, Beisele’s initiator system, Imai’s spherical amorphous silica powder, and Albert’s filler powder fraction of microparticles. One of ordinary skill in the art would have been motivated to do so because Imai teaches that the spherical amorphous silica powder having an average particle size of 3 μm and an average particle size of primary particles of 12 nm, and about 70% of silanol groups on the surface treated with dimethyldichlorosilane [0015], is beneficial for being useful in the presence of a diglycidyl ether [0015] and for being useful in an insulating resin paste [Abstract, 0015], which would have been beneficial for providing reinforcement for Beisele’s composition, which would have been beneficial for modifying mechanical properties of Beisele’s composition, which would have been desirable for Beisele’s composition because Beisele teaches that the composition optionally further comprises fillers that are SiO2 (7:50-59), teaches using the composition as electrical insulating material (9:5-6) and as electrical insulating compounds (8:66-9:4), and teaches that the amount of cationic initiator in the cationically curable epoxy resin is from 0.05 to 30% by weight, based on the amount of cationically polymerizable epoxy resin (7:38-41), which means that an amount of Imai’s spherical amorphous silica powder having an average particle size of primary particles of 12 nm in % by weight, based on the total weight of Beisele’s epoxy resin, Beisele’s initiator system, Imai’s spherical amorphous silica powder, and Albert’s filler powder fraction of microparticles, would have affected mechanical properties of the composition, which means that optimizing an amount of Imai’s spherical amorphous silica powder would have been beneficial for optimizing mechanical properties of the composition.
Regarding claim 5, Beisele teaches the use of the composition as electrical insulating material (9:5-6) and as electrical insulating compounds (8:66-9:4).
Beisele does not teach wherein the one or more electrical or electronic components are selected from printed circuit boards, stators, rotators, bushings, transformers, and/or switchgears. However, Albert teaches the use of epoxy resin moldings for switchgear components [0021], wherein the epoxy resin moldings comprise microscale filler and epoxy resin [0021]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Beisele’s composition as electrical insulating material and as electrical insulating compounds in moldings for switchgear components, as suggested by Albert, which would read on wherein the one or more electrical or electronic components are selected from switchgears as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an additional utility for Beisele’s curable composition because Albert teaches the use of epoxy resin moldings for switchgear components [0021], wherein the epoxy resin moldings comprise microscale filler and epoxy resin [0021], which would have been a desirable use of Beisele’s composition because Beisele teaches the use of the composition as electrical insulating material (9:5-6) and as electrical insulating compounds (8:66-9:4), wherein the composition comprises an epoxy resin (1:51-53) and optionally fillers (7:50-59).
Regarding claim 6, since Beisele in view of Imai and Albert renders obvious the method for insulating electrical components according to claim 1 as explained above, Beisele in view of Imai and Albert renders obvious an insulated electrical component obtained by the method according to claim 1 as claimed.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beisele et al. (US 6,764,616 B1) in view of Imai et al. (JP 06-025512 A, machine translation in English used for citation) and Albert et al. (DE 102010015398 A1, machine translation in English used for citation).
Regarding claim 7, Beisele teaches the use of a composition as electrical insulating material (9:5-6) and as electrical insulating compounds (8:66-9:4), wherein the composition comprises an epoxy resin (1:51-53), an initiator system for the cationic polymerization of the epoxy resin, and optionally an accelerator (7:3-7), wherein the initiator system comprises quaternary ammonium salts that do not contain nucleophilic anions (7:8-12) and a thermal free-radical former (7:24-25), wherein the quaternary ammonium salts is salts of aromatic-heterocyclic nitrogen bases with BF4-, PF6-, SbF6-, and SbF5(OH)- (7:17-21), wherein the thermal free-radical formers are 1,1,2,2-tetraphenyl-1,2-ethanediol (7:32-31), wherein the accelerator is a complex of an amine with boron trichloride or boron trifluoride, a tertiary amine, a urea derivative, or an unsubstituted or substituted imidazole (6:21-31), wherein the amount of cationic initiator in the cationically curable epoxy resin is from 0.05 to 30% by weight, based on the amount of cationically polymerizable epoxy resin (7:38-41), wherein the epoxy resin is optionally a cycloaliphatic epoxy resin (2:65-66), wherein the composition optionally further comprises fillers that are SiO2, semi-metal nitride, or semi-metal carbide (7:50-59), wherein the composition is produced using known mixing apparatus (8:6-8), wherein the composition is cured by heating the composition to temperatures of from 60° C to 200° C (8:12-14), wherein a pin insulator is produced from the composition by a pressure gelation process (10:31-40), which reads on a method for insulating electrical components comprising the steps (i) applying a curable composition to one or more electrical components, and (ii) curing the curable composition at a temperature greater than 60° C, wherein the curable composition comprises (a) 77-99.95% by weight, based on the total amount of components (a)+(b)+(c)+(d)+(e), of a cationically polymerizable epoxy resin that is optionally a cationically polymerizable cycloaliphatic epoxy resin, (b) optionally a curing accelerator selected from tertiary amines, urea derivatives, unsubstituted or substituted imidazoles, and one or more complexes of amines with boron trichloride or boron trifluoride, (e) an initiator for the cationic polymerization comprising (b1) a quaternary ammonium salt with an aromatic heterocyclic cation having one nitrogen atom and a non-nucleophilic anion selected from BF4-, PF6-, SbF6-, and SbF5OH-, and (b2) a 1,2-ethanediol substituted by four aromatic radicals.
Beisele does not teach a specific embodiment wherein the curable composition further comprises (b) a curing accelerator selected from tertiary amines, urea derivatives, unsubstituted or substituted imidazoles, and one or more complexes of amines with boron trichloride or boron trifluoride. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Beisele’s accelerator that is a complex of an amine with boron trichloride or boron trifluoride, a tertiary amine, a urea derivative, or an unsubstituted or substituted imidazole to modify Beisele’s composition, which would read on wherein the curable composition further comprises (b) a curing accelerator selected from tertiary amines, urea derivatives, unsubstituted or substituted imidazoles, and one or more complexes of amines with boron trichloride or boron trifluoride as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for accelerating curing of Beisele’s composition when it is cationically polymerized and/or cured because Beisele teaches that the composition optionally comprises an accelerator (7:3-7), that the accelerator is a complex of an amine with boron trichloride or boron trifluoride, a tertiary amine, a urea derivative, or an unsubstituted or substituted imidazole (6:21-31), and that the accelerator is a curing accelerator (6:21-22).
Beisele does not teach wherein the curable composition further comprises (c) a microparticle filler comprising (i) at least one amorphous silica that has been surface treated with a chlorosilane, and wherein the curable composition further comprises (d) a silica nanoparticle filler. However, Imai teaches a spherical amorphous silica powder having an average particle size of 3 μm and an average particle size of primary particles of 12 nm, and about 70% of silanol groups on the surface treated with dimethyldichlorosilane [0015], wherein the silica powder is present in an insulating resin paste [Abstract, 0015] further comprising a diglycidyl ether [0015]. Beisele and Imai are analogous art because both references are in the same field of endeavor of using a curable composition comprising an epoxy resin for insulation. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Imai’s spherical amorphous silica powder having an average particle size of 3 μm and an average particle size of primary particles of 12 nm, and about 70% of silanol groups on the surface treated with dimethyldichlorosilane to modify Beisele’s composition, which would read on wherein the curable composition further comprises (c) a microparticle filler comprising (i) at least one amorphous silica that has been surface treated with a chlorosilane, and wherein the curable composition further comprises (d) a silica nanoparticle filler as claimed. One of ordinary skill in the art would have been motivated to do so because Imai teaches that the spherical amorphous silica powder having an average particle size of 3 μm and an average particle size of primary particles of 12 nm, and about 70% of silanol groups on the surface treated with dimethyldichlorosilane [0015], is beneficial for being useful in the presence of a diglycidyl ether [0015] and for being useful in an insulating resin paste [Abstract, 0015], which would have been beneficial for providing reinforcement for Beisele’s composition, which would have been beneficial for modifying mechanical properties of Beisele’s composition, which would have been desirable for Beisele’s composition because Beisele teaches that the composition optionally further comprises fillers that are SiO2 (7:50-59), and teaches using the composition as electrical insulating material (9:5-6) and as electrical insulating compounds (8:66-9:4).
Beisele does not teach wherein the curable composition further comprises (ii) at least one of an angular amorphous silica, an angular aluminum oxide or an angular semi-metal nitride, carbide, or hydroxide. However, Albert teaches a filler powder fraction of microparticles [0007] selected from angular semimetal carbides or hydroxides or angular semimetal oxides that are fused silica or aluminum oxide [0009] that are present in an insulation composite material for electrical insulation further comprising a resin component [0007] that is an epoxy resin [0008]. Beisele and Albert are analogous art because both references are in the same field of endeavor of using a curable composition comprising an epoxy resin for insulation. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Albert’s filler powder fraction of microparticles selected from angular semimetal carbides or hydroxides or angular semimetal oxides that are fused silica or aluminum oxide to modify Beisele’s composition, which would read on wherein the curable composition further comprises (ii) at least one of an angular amorphous silica, an angular aluminum oxide or an angular semi-metal carbide or hydroxide as claimed. One of ordinary skill in the art would have been motivated to do so because Albert teaches a filler powder fraction of microparticles [0007] selected from angular semimetal carbides or hydroxides or angular semimetal oxides that are fused silica or aluminum oxide [0009] are beneficial for being useful in an insulation composite material for electrical insulation further comprising a resin component [0007] that is an epoxy resin [0008], which would have been beneficial for providing reinforcement for Beisele’s composition, which would have been beneficial for modifying mechanical properties of Beisele’s composition, which would have been desirable for Beisele’s composition because Beisele teaches that the composition optionally further comprises fillers that are SiO2, aluminum oxide, metal hydroxide, or semi-metal carbide (7:50-59), and teaches using the composition as electrical insulating material (9:5-6) and as electrical insulating compounds (8:66-9:4).
Beisele does not teach wherein the curable composition further comprises (a) 10-40% by weight, based on the total amount of components (a)+(b)+(c)+(d)+(e), of a cationically polymerizable cycloaliphatic epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Beisele’s cycloaliphatic epoxy resin as Beisele’s epoxy resin in Beisele’s composition, and to optimize the amount of Beisele’s cycloaliphatic epoxy resin to be from 10 to 40% by weight, based on the total weight of Beisele’s epoxy resin, Beisele’s accelerator, Beisele’s initiator system, Imai’s spherical amorphous silica powder, and Albert’s filler powder fraction of microparticles, which would read on wherein the curable composition further comprises (a) 10-40% by weight, based on the total amount of components (a)+(b)+(c)+(d)+(e), of a cationically polymerizable cycloaliphatic epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Beisele’s epoxy resin that is suitable for Beisele’s composition because Beisele teaches that preferably the composition comprises as (2:65-66) the epoxy resin (1:51-53) a cycloaliphatic epoxy resin (2:65-66). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of cationic polymerization of Beisele’s epoxy resin when it is cationically polymerized and for optimizing mechanical properties of the Beisele’s composition because Beisele teaches that the amount of cationic initiator in the cationically curable epoxy resin is from 0.05 to 30% by weight, based on the amount of cationically polymerizable epoxy resin (7:38-41), which means that the amount of Beisele’s cycloaliphatic epoxy resin in % by weight, based on the total weight of Beisele’s epoxy resin, Beisele’s accelerator, Beisele’s initiator system, Imai’s spherical amorphous silica powder, and Albert’s filler powder fraction of microparticles would have affected an extent of cationic polymerization of Beisele’s epoxy resin when it is cationically polymerized and mechanical properties of the Beisele’s composition.
Regarding claim 8, since Beisele in view of Imai and Albert renders obvious the method for insulating electrical components according to claim 7 as explained above, Beisele in view of Imai and Albert renders obvious an insulated electrical component obtained by the method according to claim 7 as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767